Case 2:20-cv-02924-DMG-PVC Document 64-5 Filed 05/01/21 Page 1 of 6 Page ID #:1489




              6 - REDACTED Exhibit 17 to Supp.
              Jenkins Dec. ISO Supp. Opposition
                        [Doc. 46-17]
      Case
        Case
           2:20-cv-02924-DMG-PVC
              2:20-cv-02924-DMG-PVC
                                  Document
                                    Document
                                           64-5
                                              49-6
                                                 Filed
                                                   (Ex 05/01/21
                                                       Parte) Filed
                                                                Page04/18/21
                                                                      2 of 6 Page
                                                                              PageID
                                                                                   2 #:1490
                                                                                     of 6
                                       Page ID #:1018                                 EXHIBIT
Message                                                                                     6
From:          Michael Sanchez [axistalent@gmail.com]                              JAMES ROBERTSON
                                                                                       3/26/2021
Sent:          10/23/2018 2:15:27 PM                                                 Kyung Lee-Green, CSR

To:            Robertson, James [jrobertson@amilink.com]
Subject:       EXTERNAL* MS
Attachments:   Project 77.docx

Flag:          Flag for follow up




                                                                                   WMSG-001259
    Case
      Case
         2:20-cv-02924-DMG-PVC
            2:20-cv-02924-DMG-PVC
                                Document
                                  Document
                                         64-5
                                            49-6
                                               Filed
                                                 (Ex 05/01/21
                                                     Parte) Filed
                                                              Page04/18/21
                                                                    3 of 6 Page
                                                                            PageID
                                                                                 3 #:1491
                                                                                   of 6
       Photos & Addresses            Page ID #:1019




        TEXTS




CONFIDENTIAL                                                                      WMSG-001260
    Case
      Case
         2:20-cv-02924-DMG-PVC
            2:20-cv-02924-DMG-PVC
                                Document
                                  Document
                                         64-5
                                            49-6
                                               Filed
                                                 (Ex 05/01/21
                                                     Parte) Filed
                                                              Page04/18/21
                                                                    4 of 6 Page
                                                                            PageID
                                                                                 4 #:1492
                                                                                   of 6
                                     Page ID #:1020




CONFIDENTIAL                                                                      WMSG-001261
    Case
      Case
         2:20-cv-02924-DMG-PVC
            2:20-cv-02924-DMG-PVC
                                Document
                                  Document
                                         64-5
                                            49-6
                                               Filed
                                                 (Ex 05/01/21
                                                     Parte) Filed
                                                              Page04/18/21
                                                                    5 of 6 Page
                                                                            PageID
                                                                                 5 #:1493
                                                                                   of 6
                                     Page ID #:1021
        PHOTO OF Lauren AT WORLD PREMIERE

        PHOTO OF JEFF AT PREMIERE w/ BF RON HOWARD

        PHOTO OF JEFF & MACKENZIE




        Lauren heard in background: "That counts doesn't it."        Blue Origin deleted Linkedln Post




                                                           sue Origir.   Missio~   9 ··west Texas ·· unksdln




CONFIDENTIAL                                                                                                   WMSG-001262
     Case
       Case
          2:20-cv-02924-DMG-PVC
             2:20-cv-02924-DMG-PVC
                                 Document
                                   Document
                                          64-5
                                             49-6
                                                Filed
                                                  (Ex 05/01/21
                                                      Parte) Filed
                                                               Page04/18/21
                                                                     6 of 6 Page
                                                                             PageID
                                                                                  6 #:1494
                                                                                    of 6
                                      Page ID #:1022




   "Solo" premiere Hollywood May 11, 2018




   "Manchester By The Sea" Premiere & Party at Bezos
   Beverly Hills home in 2016




   Jeff to Lauren: "You can't fight chemistry"

   Press about events: https://www.indiewire.com/2016/12/oscar-circuit-silence-martin-scorsese-jeff-bezos-1201752452/




CONFIDENTIAL                                                                                                            WMSG-001263
